Exhibit 10.3
 
    Item 1115 Agreement dated as of June 29, 2006 (this “Agreement”), between
IndyMac Bank, F.S.B.., a federal savings bank (“IndyMac Bank”), IndyMac MBS,
Inc., a Delaware corporation (“IndyMac MBS”), IndyMac ABS, Inc., a Delaware
corporation (“IndyMac ABS”), and Merrill Lynch Capital Services, Inc., as
counterparty (the “Counterparty”).
 
RECITALS
 
    WHEREAS, IndyMac MBS and IndyMac ABS each have filed Registration Statements
on Form S-3 (each, a “Registration Statement”) with the Securities and Exchange
Commission (the “Commission”) for purposes of offering mortgage backed or
asset-backed notes and/or certificates (the “Securities”) through special
purpose vehicles (each, an “SPV”).
 
    WHEREAS, from time to time, on the closing date (the “Closing Date”) of a
transaction pursuant to which Securities are offered (each, a “Transaction”),
the Counterparty and the SPV or an underwriter or dealer with respect to the
Transaction, enter into certain derivative agreements (each, a “Derivative
Agreement”), including interest rate or currency swaps, for purposes of
providing certain yield enhancements to the SPV or the related trustee on behalf
of either the SPV or a swap or corridor contract administrator (each, an
“Administrator”). 
 
    NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereby agree as follows:
 
Section 1.    Definitions
 
        Company Information:  As defined in Section 4(a)(i).
 
        Company Financial Information:  As defined in Section 2(a)(ii).
 
        Depositor:  Means IndyMac MBS and IndyMac ABS with respect to the
related Registration Statement for which the entity is the registrant.
 
        GAAP:  As defined in Section 3(a)(v).
 
        EDGAR:  The Commission’s Electronic Data Gathering, Analysis and
Retrieval system.
 
        Exchange Act:  The Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.
 
        Exchange Act Reports:  All Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are to be filed with
respect to the related SPV pursuant to the Exchange Act.
 
        IFRS:  Has the meaning set forth in Section 3(a)(v).
 
2

--------------------------------------------------------------------------------


        Master Agreement:  The ISDA Master Agreement between the Counterparty
and SPV, or if no such Master Agreement exists, the ISDA Master Agreement
assumed to apply to the Derivative Agreement pursuant to its terms.
 
        Prospectus Supplement:  The prospectus supplement prepared in connection
with the public offering and sale of the related Securities.
 
        Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
        Securities Act:  The Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
Section 2.           Information to be Provided by the Counterparty.
 
(a)                Prior to printing the related Prospectus Supplement,
 
(i)                 the Counterparty shall provide to the related Depositor such
information regarding the Counterparty, as a derivative instrument counterparty,
as is reasonably requested by the related Depositor for the purpose of
compliance with Item 1115(a)(1) of Regulation AB.  Such information shall
include, at a minimum:
 
(A)             the Counterparty’s legal name (and any d/b/a);
 
(B)              the organizational form of the Counterparty;
 
(C)              a description of the general character of the business of the
Counterparty;
 
(D)             a description of any affiliation or material ownership
relationship (as set forth in Item 1119) between the Counterparty and any of the
following parties:
 
(1)               IndyMac Bank (or any other sponsor identified to the
Counterparty by IndyMac Bank);
 
(2)               the related Depositor (as identified to the Counterparty by
IndyMac Bank);
 
(3)               the SPV;
 
(4)               IndyMac Bank (or any other servicer or master servicer
identified to the Counterparty by IndyMac Bank);
3

--------------------------------------------------------------------------------


(5)               Deutsche Bank National Trust Company (or any other trustee
identified to the Counterparty by IndyMac Bank);
 
(6)               any originator identified to the Counterparty by IndyMac Bank;
 
(7)               any enhancement or support provider identified to the
Counterparty by IndyMac Bank; and
 
(8)               any other material transaction party identified to the
Counterparty by IndyMac Bank.
 
(ii)               if requested by the related Depositor for the purpose of
compliance with Item 1115(b) with respect to a Transaction (prior to the related
Depositor taking the steps necessary to suspend its obligation to file Exchange
Act Reports with respect to the SPV under Sections 13 and 15(d) of the Exchange
Act, in accordance with the requirements of Regulation AB) the Counterparty
shall:
 
(A)             provide the financial data required by Item 1115(b)(1) or (b)(2)
of Regulation AB (as specified by the related Depositor to the Counterparty)
with respect to the Counterparty, any affiliated entities providing derivative
instruments to the SPV and any entities guaranteeing the obligations of either
the Counterparty or any affiliate entity providing derivative instruments to the
SPV (a “Counterparty Guarantor”) (the “Company Financial Information”), in a
form appropriate for use in the Prospectus Supplement and in an EDGAR-compatible
form; and
 
(B)              if applicable, cause its accountants or the accountants of the
Counterparty Guarantor to issue their consent to the filing of such financial
statements in the Registration Statement.
 
(b)               Following the Closing Date with respect to a Transaction, and
until the related Depositor takes the steps necessary to suspend its obligation
to file Exchange Act Reports with respect to the SPV under Sections 13 and 15(d)
of the Exchange Act,
 
(i)                 If requested by the related Depositor, then no later than
March 1 of each calendar year, the Counterparty shall (1) notify the related
Depositor in writing of any affiliations or material ownership relationships
that develop following the Closing Date between the Counterparty and any of the
parties specified in Section 2(a)(i)(D) (and any other parties identified in
writing by the related Depositor) and (2) provide to the related Depositor a
description of such affiliations or material ownership relationships as
described in Section 2(b)(i)(1);
4

--------------------------------------------------------------------------------


(ii)               if the Counterparty provided Company Financial Information to
the related Depositor for the Prospectus Supplement, within 5 Business Days of
the release of any updated financial data, the Counterparty shall (1) provide
current Company Financial Information as required under Item 1115(b) of
Regulation AB to the related Depositor in an EDGAR-compatible form, and (2) if
applicable, cause its accountants (or, if applicable, the accountants of any
Counterparty Guarantor) to issue their consent to filing of such financial
statements in the Exchange Act Reports of the SPV; and
 
(iii)             if the related Depositor requests Company Financial
Information from the Counterparty, for the purpose of compliance with Item
1115(b) of Regulation AB following the Closing Date, the Counterparty shall upon
five Business Days written notice either (A), (1) provide current Company
Financial Information as required under Item 1115(b) of Regulation AB to the
related Depositor in an EDGAR-compatible form, (2) if applicable, cause its
accountants (or, if applicable, the accountants of any Counterparty Guarantor)
to issue their consent to filing or incorporation by reference of such financial
statements in the Exchange Act Reports of the SPV and (3) within 5 Business Days
of the release of any updated financial data, provide current Company Financial
Information as required under Item 1115 (b) of Regulation AB to the related
Depositor in an EDGAR-compatible form and if applicable, cause its accountants
(or, if applicable, the accountants of any Counterparty Guarantor) to issue
their consent to filing or incorporation by reference of such financial
statements in the Exchange Act Reports of the SPV or (B) assign the Derivative
Agreement as provided below. 
 
Section 3.                Representations and Warranties and Covenants of the
Counterparty.
 
(a)                The Counterparty represents and warrants to the related
Depositor, as of the date on which information is first provided to the related
Depositor under Section 2(a)(ii), Section 2(b)(ii) or Section 2(b)(iii)(A),
that, except as disclosed in writing the related Depositor prior to such date:
 
(i)                 The accountants who certify the financial statements and
supporting schedules included in the Company Financial Information are
independent registered public accountants as required by the Securities Act.
 
(ii)                If applicable, with respect to the Counterparty or the
Counterparty Guarantor, as applicable, either (I) the financial statements
included in the Company Financial Information present fairly the consolidated
financial position of the Counterparty or such Counterparty Guarantor, as
applicable and its consolidated subsidiaries as at the dates indicated and the
consolidated results of their operations and cash flows for the periods
specified; except as otherwise stated in the Company Financial Information, said
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis; and the supporting
schedules included in the Company Financial Information present fairly in
accordance with GAAP the information required to be stated therein or (II) if
the Counterparty or Counterparty Guarantor has adopted International Financial
Reporting Standards and International Accounting Standards (collectively “IFRS”)
for the purpose of preparing its financial statements, the Company Financial
Information present fairly the consolidated financial position of the
Counterparty or such Counterparty Guarantor, as applicable and its consolidated
subsidiaries as at the dates indicated and the consolidated results of their
operations and cash flows for the periods specified; except as otherwise stated
in the Company Financial Information, said financial statements have been
prepared in conformity with IFRS applied on a consistent basis; and the
supporting schedules included in the Company Financial Information present
fairly in accordance with IFRS the information required to be stated therein and
such Company Financial Information has been reconciled with GAAP.
5

--------------------------------------------------------------------------------


(iii)             The selected financial data and summary financial information
included in the Company Financial Information present fairly the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements of the Counterparty or the Counterparty Guarantor,
as applicable.
 
(iv)             The Company Financial Information and other Company Information
included or incorporated by reference in the Registration Statement (including
through filing on an Exchange Act Report), at the time they were or hereafter
are filed with the Commission, complied in all respects with the requirements of
Item 1115(b) of Regulation AB (in the case of the Company Financial Information)
and, did not and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
(b)             The Counterparty agrees that the terms of this Agreement shall
be incorporated by reference into any Derivative Agreement so that each SPV who
is a beneficiary of a Derivative Agreement shall be an express third party
beneficiary of this Agreement.
 
Section 4.                Indemnification; Remedies
 
(a)                The Counterparty shall indemnify IndyMac Bank and the related
Depositor; each person responsible for the preparation, execution or filing of
any report required to be filed with the Commission with respect to such SPV, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act; each person who controls any of such parties (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act);
and the respective present and former directors, officers, employees and agents
of each of the foregoing, and shall hold each of them harmless from and against
any losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:
6

--------------------------------------------------------------------------------


 
(i)                 (A) any untrue statement of a material fact contained or
alleged to be contained in any information, report, accountants’ consent or
other material provided in written or electronic form under Section 2 by or on
behalf of the Counterparty or any Counterparty Guarantor (collectively, the
“Company Information”), or (B) the omission or alleged omission to state in the
Company Information a material fact required to be stated in the Company
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; or
 
(ii)             any breach by the Counterparty of a representation or warranty
set forth in Section 3(a) and made as of a date prior to the Closing Date, to
the extent that such breach is not cured by the Closing Date, or any breach by
the Counterparty of a representation or warranty pursuant to Section 3 to the
extent made as of a date subsequent to the Closing Date.
 
(b)               (i)          Any failure by the Counterparty or any
Counterparty Guarantor to deliver any information, report, accountants’ consent
or other material when and in any case only as required under Section 2 or any
breach by the Counterparty of a representation or warranty set forth in Section
3 and made as of a date prior to the Closing Date, to the extent that such
breach is not cured by the Closing Date (or in the case of information needed
for purposes of printing the Prospectus Supplement, the date of printing of the
Prospectus Supplement), shall, except as provided in clause (ii) of this
paragraph, immediately and automatically, without notice or grace period,
constitute an Additional Termination Event (as defined in the Master Agreement)
with the Counterparty as the sole Affected Party (as defined in the Master
Agreement) under the Derivative Agreement.  Following such termination, a
termination payment (if any) shall be payable by the applicable party as
determined by the application of Section 6(e)(ii) of the Master Agreement, with
Market Quotation and Second Method being the applicable method for determining
the termination payment (notwithstanding anything in the Derivative Agreement to
the contrary).
 
(ii)               If the Counterparty or any Counterparty Guarantor has failed
to deliver any information, report, or accountants’ consent when and as required
under Section 2, which continues unremedied for the lesser of ten calendar days
after the date on which such information, report, or accountants’ consent was
required to be delivered or such period in which the applicable Exchange Act
Report for which such information is required can be timely filed (without
taking into account any extensions permitted to be filed), or if the
Counterparty has provided Company Information any breach by the Counterparty of
a representation or warranty pursuant to Section 3 to the extent made as of a
date subsequent to such closing date, and the Counterparty has not, at its own
cost, within the period in which the applicable Exchange Act Report for which
such information is required can be timely filed caused another entity (which
meets any applicable ratings threshold in the Derivative Agreement) to replace
the Counterparty as party to the Derivative Agreement that (i) has signed an
agreement with IndyMac Bank and the Depositors substantially in the form of this
Agreement, (ii) has agreed to deliver any information, report, certification or
accountants’ consent when and as required under Section 2 hereof and (iii) is
approved by the Depositor (which approval shall not be unreasonably withheld)
and any rating agency, if applicable, on terms substantially similar to the
Derivative Agreement, then an Additional Termination Event (as defined in the
Master Agreement) shall have occurred with the Counterparty as the sole Affected
Party.  In the event that an Early Termination Date is designated in connection
with such Additional Termination Event, a termination payment (if any) shall be
payable by the applicable party as of the Early Termination Date as determined
by the application of Section 6(e)(ii) of the Master Agreement, with Market
Quotation and Second Method being the applicable method for determining the
termination payment (notwithstanding anything in the Derivative Agreement to the
contrary).
7

--------------------------------------------------------------------------------


(iii)             In the event that the Counterparty or the SPV  has found a
replacement entity in accordance with Section 4(b)(ii), the Counterparty shall
promptly reimburse the SPV for all reasonable incidental expenses incurred by
the SPV, as such are incurred, in connection with the termination of the
Counterparty as counterparty and the entry into a new Derivative Agreement.  The
provisions of this paragraph shall not limit whatever rights the SPV may have
under other provisions of this Agreement or otherwise, whether in equity or at
law, such as an action for damages, specific performance or injunctive relief.
 
Section 5.                Miscellaneous.
 
(a)                Company Financial Information.  Notwithstanding anything to
the contrary contained herein, if Regulation AB is amended, or the Commission
has issued interpretive guidance uniformly applicable to registrants of
Asset-Backed Securities allowing the presentation of the financial information
required by Item 1115 of Regulation AB with respect to an affiliate of the
Counterparty rather than the Counterparty and any affiliated entities providing
derivatives to the SPV, "Company Financial Information" shall be deemed to refer
to the financial information of such permitted entity provided the Counterparty
has received written confirmation from IndyMac Bank that no amendment to this
Agreement is necessary.  The parties shall reasonably cooperate with respect to
any amendments to this Agreement to reflect such amendment or interpretation.
8

--------------------------------------------------------------------------------


(b)              Construction.  Throughout this Agreement, as the context
requires, (a) the singular tense and number includes the plural, and the plural
tense and number includes the singular; (b) the past tense includes the present,
and the present tense includes the past; and (c) references to parties,
sections, schedules, and exhibits mean the parties, sections, schedules, and
exhibits of and to this Agreement. The section headings in this Agreement are
inserted only as a matter of convenience, and in no way define, limit, extend,
or interpret the scope of this Agreement or of any particular section.
 
(c)              Assignment.  None of the parties may assign their rights under
this Agreement without the prior written consent of the other parties. Subject
to the foregoing, this Agreement shall be binding on and inure to the benefit of
the parties and their respective successors and permitted assigns.
 
(d)              No Third-Party Benefits Except as Specified.  None of the
provisions of this Agreement are intended to benefit, or to be enforceable by,
any third-party beneficiaries except the related SPV and any trustee of an SPV
or any Administrator. 
 
(e)              Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to the conflict of laws principles thereof.
 
(f)               Amendment and Waiver.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto. No
waiver of any provision of this Agreement or of any rights or obligations of any
party under this Agreement shall be effective unless in writing and signed by
the party or parties waiving compliance, and shall be effective only in the
specific instance and for the specific purpose stated in that writing.
 
(g)              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(h)              Additional Documents.  Each party hereto agrees to execute any
and all further documents and writings and to perform such other actions which
may be or become reasonably necessary or expedient to effectuate and carry out
this Agreement.
 
(i)                Severability.  Any provision hereof which is prohibited or
unenforceable shall be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
 
(j)               Integration.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.
 
9

--------------------------------------------------------------------------------


 


    IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 
INDYMAC MBS, INC.

 
By:  /s/ Jill Jacobson                                                   
         Name:   Jill Jacobson
         Title:     Vice President
 
INDYMAC ABS, INC.
 

By:  /s/ Jill Jacobson                                                   
         Name:   Jill Jacobson
         Title:     Vice President
 
INDYMAC BANK, F.S.B.
 

By:  /s/ Jill Jacobson                                                   
         Name:   Jill Jacobson
         Title:     Vice President
 
                                                MERRILL LYNCH CAPITAL SERVICES
 

By:  /s/ Angelina Lopes                                              
         Name:   Angelina Lopes
         Title:     Authorized Signatory
 
ACKNOWLEDGED AND AGREED
(solely with respect to Section 4(b)):
MERRILL LYNCH & CO., INC.
 
 
 

By:  /s/ Patricia Kropiewnicki                                    
         Name:   Patricia Kropiewnicki
         Title:     Designated Signatory
 
10

--------------------------------------------------------------------------------